HAWKINS, Judge.
Relator was charged with an affray in justice of the peace court, was tried before a jury on October 5, 1934, which returned the following verdict, “We, the jury, find 1 $ & cost.” The justice of the peace on the same day entered judgment on the verdict. Without a motion to have the judgment set aside, or resorting to an appeal to the county court, appellant on October 6th secured a writ of habeas corpus from Hon. R. L. Murray, District Judge, seeking discharge from custody on the claim that the verdict was not sufficient to support any judgment against him. Upon a hearing relator was remanded, and it is from this order he appeals.
Habeas corpus is an extraordinary writ, and the general rule is that it does not lie where relief may be had, or could have been procured by resort to another remedy. Texas Jurisprudence, Vol. 21, page 426, and authorities there cited. It is also settled that use of the writ will not be permitted as a substitute for appeal. Vol. 21, Texas Jurisprudence, page 427, note 12, and authorities cited therein, and in Branch’s Ann. Tex. P. C., p. 151.
It appearing that relator could have resorted to an appeal to the county court, the judgment remanding him is deemed proper, and the same is ordered affirmed.

Affirmed.